Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the one end side to the other end side”, but there is a lack of antecedent basis for both “the one end side” and “the other end side”. The claim recites a one end an an other end, but not an end and an other end side. Furthermore, it is not clear what structure is meant by the term “side”. It is not clear if Applicant is specifying a general region, or a specific surface (i.e., a side as in a side surface). In the interest of prosecution, the claim will be interpreted as reciting “one end section and an other end section”.
Claims 2-12 are rejected as indefinite for dependence on indefinite claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Yamamoto et al (US 2013/0149503 A1).
With regards to claim 1, Yamamoto discloses an intermediate film for glass having a wedge profile as described in accordance with Figure 1 of the present drawings, in which the intermediate film has two opposite ends, with one end having a larger thickness than the other end, such that an interlayer film having a wedge angle across its entirety is formed (abstract; para. [0028]-[0031]; claims 1-15; Fig. 1a). Yamamoto discloses a wedge angle of preferably 0.2 mrad to 0.7 mrad, which anticipates the claimed range least 0.1 mrad (para. [0061]). However, Yamamoto further discloses specific wedge angles within the claimed range, such as 0.3 mrad and 0.6 mrad (Table 1: See at least Examples 1-6 and 8-11). With regards to the claimed method of measuring 11 partial wedge angles, the measurement indicating a standard deviation of the partial wedge angles of 0.040 mrad or less, the interlayer film is depicted as being of substantially the same angle throughout, which would correspond to a standard deviation of 0 mrad (Fig. 1a).
The value of 0 mrad is substantially close to the claimed endpoint of 0.004 mrad. Values which are substantially close to each other, such that the same function can be expected, are considered obvious variants. In further support, Yamamoto discloses its angle as selected for the purpose of suppressing double images, which is the exact same function listed in the present specification achieved by the selection of values within the claimed range (para. [0139]-[0142]).
 In the interest of compact prosecution, the Examiner notes that there are multiple directions in the structure of Yamamoto which connect the two opposite ends of different heights, and multiple directions perpendicular, as the structure of Yamamoto is three-dimensional. In the further interest of compact prosecution, the Examiner assumes the measurement is conducted using the TOF-4R measurement device available by Yamabun Electronics Co, Ltd., per the specification, as otherwise, no other manner in which measurement is conducted is specified, and otherwise, the claim would include methods of measurement which are only sensitive enough to measure a difference of 1 mrad would necessarily yield the claimed standard deviation, even if, hypothetically, an interlayer film of large variation of about 0.9 mrad were present. In the additional interest of compact prosecution, the Examiner notes that the structure, composition, and method of making the interlayer of the claims is substantially identical to the interlayer of Yamamoto. In both cases, three layers of polyvinyl butyral resin, such that a first layer has a higher hydroxyl content than a second, are laminated (compare para. [0028]-[0031] and Fig. 1a of Yamamoto to Fig. 1a of the present specification). The laminate structures appearing in Figure 1a of the present drawings and Figure 1a of Yamamoto are identical (compare Figure 1a of Yamamoto to Figure 1a of the present specification). Both the claimed film and the film of Yamamoto are formed by kneading and subsequent coextrusion of substantially identical materials, after which angular measurement is to be conducted (compare Example 1 of Yamamoto to Example 1 of the present specification). The polyvinyl butyral acetylation degrees are the same at 0.1% by mole or more, and both contain plasticizers in common, although in the working examples of both the claimed invention and Yamamoto, 3GO is used (compare Example 1 of Yamamoto to Example 1 of the present specification, and further see para. [0071] of Yamamoto). Therefore, it is not seen how the material of Yamamoto could not possibly have the claimed measurement properties of the claimed invention. The only distinction seen is that the method of forming the claimed interlayer film includes the process of measuring wedge angle standard deviation as described in claim 1. However, the act of measuring does not alter the structure of the claimed invention. One of ordinary skill would further expect the material of Yamamoto to have the claimed measurement properties, as the present specification admits to the claimed measurement method as indicative of a laminate in which double imaging does not occur, and Yamamoto discloses its material as free of double image (i.e., there is a tendency to expect the claimed measurement property in the material of Yamamoto) (para. [0149]). See MPEP 2112.
With regards to the recitation that the thickness of the interlayer increases from one side to another end side, such that an increment of the thickness increases from one end side to the other end side where the thickness of the film increases from the one end side to the other end side, it is noted that Yamamoto meets this limitation, as, essentially, the limitation is specifying a wedge-shape. This limitation does not preclude a constant wedge angle, as the claim is specifying that the increment of the thickness (i.e., a change or addition to the thickness) increases from one side to another (as is in a wedge shape). The increment itself has not defined location at which it occurs. A wedge shape could be subdivided into regions of greater widths, with each having a greater increment than the last. 
With regards to claim 2, the wedge angle range of 0.2 to 0.7 mrad, and the wedge angle values of 0.3 mrad and 0.7 mrad, each anticipate the claimed range of 0.1 mrad or more and 0.9 mrad or less (see above discussion).
With regards to claim 3, the film of Yamamoto comprises polyvinyl butyral, which is a thermoplastic resin (see above discussion).
With regards to claim 4, the film of Yamamoto contains 3GO plasticizer (see above discussion).
With regards to claim 5, the film of Yamamoto comprises polyvinyl butyral and 3GO plasticizer, the 3GO plasticizer being present in an amount of, for example, 40 parts per 100 parts resin (see Table 1 of Yamamoto, the amount of plasticizer in the first surface layer).
With regards to claim 6, the film of Yamamoto comprises a first layer adjacent a second layer (see above discussion).
With regards to claims 7 and 8, each of the layers of Yamamoto comprise polyvinyl butyral (i.e., a type of polyvinyl acetal), and a layer polyvinyl butyral has a higher hydroxyl content than another layer (see above discussion, in addition to claim 8 of Yamamoto). Note that based on the films of Yamamoto and the claimed invention, which layer is “first” or “second” does not give structure. Technically, claims 7 and 8 only limit the film to requiring a layer having a hydroxyl content which is lower than an adjacent layer. Further regarding claim 8, there exists a layer having a higher plasticizer content than the other (para. [0015]).
With regards to claim 10, Yamamoto discloses the interlayer film as being laminated between two glass sheets (para. [0112]-[0113]).
With regards to claim 11, Yamamoto discloses the interlayer film as including an antistatic agent (para. [0094]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al as applied to claim 1 above, and in further view of Omizu et al (US 2004/0053006 A1).
With regards to claim 9, Yamamoto discloses an interlayer for laminated glass in accordance with claim 1 (see above discussion). Yamamoto does not appear to disclose the interlayer as being wound around a core, such that a roll body is formed.
Omizu is directed to a method of winding an intermediate film for glass around a core to form a roll body (Omizu: abstract; para. [0001]; Figs. 1-10]). The method of Omizu is particularly applicable to interlayers having an angle (i.e., wedge angle as depicted in the Figures of Omizu), and Omizu is concerned with the challenges of winding associated with such films (Omizu: para. [0009]; Figs. 1-10). From Omizu, it can be gathered that rolling interlayers is common knowledge in the art for the purpose of improving transportation and handling of the interlayer film. Omizu and Yamamoto are considered analogous art in that they are both directed to intermediate films for glass laminates. One of ordinary skill in the art would have found it obvious to have employed the method of Omizu with respect to the interlayer of Yamamoto, thereby forming a roll body as required by claim 9, in order to enable efficient transport and improved handling of the film of Yamamoto, as taught by Omizu (Omizu: para. [0009]-[0012]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al as applied to claim 1 above, and in further view of Yoshida et al (US 2016/0214352 A1).
With regards to claim 12, Yamamoto teaches a glass interlayer as applied to claim 1 above (see above discussion). However, Yamamoto does not appear to disclose the further incorporation of a phenol-based oxidation inhibitor or phosphorus-based oxidation inhibitor in an amount of 2% by weight or less in 100% by weight of the interlayer film.
Yoshida is directed to an interlayer film for laminated glass having an oxidation inhibitor containing phosphorus (i.e., a phosphorus-based oxidation inhibitor) (Yoshida: para. [0013]-[0017]. The oxidation inhibitor containing phosphorus is incorporated to suppress foaming and growth of bubbles (Yoshida: para. [0005] and [0009]-[0013]). The interlayer of Yoshida is formed of polyvinyl acetal, and includes a plasticizer, which are the same materials used in the interlayer of Yamamoto. Yoshida teaches incorporating between greater than 0.1% by weight and less than 2% by weight of its inhibitor in its interlayer to further prevent the formation of a gap (i.e., delamination) (Yoshida: para. [0106]). Yamamoto and Yoshida are analogous art in that they are related to the same field of endeavor of interlayers for glass laminates formed from polyvinyl acetal and plasticizer. A person of ordinary skill in the art would have found it obvious to have incorporated the phosphorus-based plasticizer of Yoshida in an amount of greater than 0.1% but less than 2% by weight into the interlayer of Yamamoto, in order to suppress foaming, bubble growth, and gap formation (Yoshida: para. [0005], [0009]-[0013], and [0106]). The range of Yoshida overlaps the claimed range of less than 2% by weight per 100% by weight of the interlayer, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments/amendments with respect to the rejection under 35 U.S.C. 112(b) have been considered and they are found persuasive. Applicant has removed the indefinite terms “varying”, “variation”, and “where thickness”. Furthermore, the Examiner agrees that the term “increment” is not indefinite as argued by Applicant. Therefore, the rejection is withdrawn. However, new grounds of rejection are made under 35 U.S.C. 112(b) due to lack of antecedent basis.
The remainder of Applicant’s arguments have been fully considered, but they are not persuasive.
Applicant argues that based on the term “increment”, the rate of change in the thickness must increase or decrease. This argument is not found persuasive as the term “increment” is used with respect to “the thickness” (i.e., the overall thickness of the claimed film). Technically, from a starting position at one end of the film, the increment continually increases as the other end is reached, as when the width of the film increases, so does the thickness. Furthermore, the claim does not preclude selecting increments of different widths, and therefore different thicknesses, such that the claim is met. Applicant further argues that in the claimed interlayer film, an increment of the thickness varies, but this argument is not found persuasive as it does not preclude arbitrarily specifying increments of different widths to meet the claim.
Applicant argues that the claimed configuration is unobvious since it suppresses double images in laminated glass prepared with the interlayer film. This argument is not found persuasive as the previously cited Yamamoto reference teaches that its laminate results in the suppression of double images. This feature is not seen as distinguishing, as Yamamoto teaches the same feature is present in laminated glass prepared from its interlayer film.
Applicant argues that Yamamoto teaches a first end thinner than a second end, and that the film of Yamamoto is uniform in a crosswise direction.  This argument Is not found persuasive as it is not commensurate in scope with the claims. The claims only specify a thickness incrementing from one end to an other end. The claims do not recite a specific direction, or that thickness must be incremented in multiple directions. Applicant further argues that Yamamoto fails to teach controlling the claimed standard wedge angles or confining the claimed standard deviation, but this argument is not found persuasive as Yamamoto already discloses Applicant’s structure (i.e., a prior art reference does not need to teach controlling a specific aspect when such an aspect is expressly stated as present).
Applicant argues that Yamamoto fails to teach an increment in thickness where the =thickness increases are different, but this argument is not found persuasive as the term “region” is rather broad, and a region can be superimposed on the structure of Yamamoto to meet the present claims.
	Applicant argues that the claimed subject matter encompasses unexpected and superior results, particularly with respect to double image. These arguments are not found persuasive as Yamamoto already acknowledges suppression of double image. Furthermore, Applicant does not appear to directly compare the structure of Yamamoto to the structure of the claimed invention. Applicant argues that the claimed invention results in reduced double imaging in multiple locations, but Yamamoto only discloses a reduction of double imaging on one location. The Examiner is not presented with enough data to support this determination, as there is no data measuring double imaging in multiple locations of Yamamoto. Furthermore, the presented arguments do not allege a particular nexus between the claimed invention and the prior art (though the Examiner may surmise the argued nexus to be the claimed range of 0.004 mrad to 0.04 mrad, this is not clear from Applicant’s arguments).
Applicant argues that the present specification fails to disclose the method of paragraph [0039] of the present specification, and further, that Yamamoto fails to teach the problems of the claimed invention or recognize the significance of controlling wedge angle. Applicant further argues that a person of ordinary skill is not motivated to employ the method of the present specification. These arguments are not found persuasive as the present claims are product claims, and not method claims. Making a product via a particular method does not distinguish product claims (unless the method imparts an unobvious structural difference over the prior art).
Applicant argues that a person of ordinary skill would not adapt the invention of Yamamoto to meet the claims, and that the Examiner’s reasoning constitutes impermissible hindsight. These arguments are not found persuasive as they do not provide any particular evidence that Yamamoto is incapable of meeting the claims, nor that the motivation supplied in the rejection is based on impermissible hindsight. Applicant has not pointed to specific aspects of the rejection where they believe such errors are made. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783